Case 1:21-cv-04626-ENV-PK Document 1-3 Filed 08/17/21 Page 1 of 9 PageID #: 7




                 EXHIBIT A
FILED: KINGS COUNTY CLERK 07/21/2021 11:04 AM                                                                 INDEX NO. 518056/2021
NYSCEF DOC.Case
            NO. 1:21-cv-04626-ENV-PK
                 1                   Document 1-3 Filed 08/17/21 PageRECEIVED
                                                                      2 of 9 PageID #: 8 07/21/2021
                                                                               NYSCEF:




           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF KINGS                                                             SUMMONS
           ----------------------------------------------------------------------X     Index No.:
           JOZEL JOSEPH-MORGAN                                                         Date Purchased
                                                                                       Plaintiff designates
                                               Plaintiff(s),                           KINGS
                                                                                       County as the place of trial.
                           -against-                                                   The basis of venue is:
                                                                                       Plaintiff's residence
           BJ'S WHOLESALE CLUB INC. AND RPAI PELHAM
           MANOR, L.C,                                                                 County of KINGS

                                               Defendant(s).
           ----------------------------------------------------------------------X
          To the above named defendant(s):

                   YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a copy of your
          answer, or, if the complaint is not served with this summons, to serve a notice of appearance on the Plaintiff's
          Attorneys within 20 days after the service of this summons exclusive of the day of service (or within 30 days after
          the service is complete if this summons is not personally delivered to you within the State of New York); and in case
          of your failure to appear or answer, judgment will be taken against you by default for the relief demanded herein.

          Dated: New York, New York
                 June 14, 2021

                                                                      PETER MAY, ESQ.
                                                                      SUBIN ASSOCIATES LLP
                                                                      Attorneys for Plaintiff
                                                                      Address and Telephone Number
                                                                      150 Broadway – 23rd Floor
                                                                      New York, New York 10038
                                                                      (212) 285-3800
                                                                      File No.: 31053


          Defendants Address:
          BJ's Wholesale Club Inc.
          825 Pelham Parkway
          Pelham, NY 10803

          RPAI Pelham Manor, L.L.C.
          28 Liberty Street
          New York, NY 10005




                                                                1 of 8
FILED: KINGS COUNTY CLERK 07/21/2021 11:04 AM                                                INDEX NO. 518056/2021
NYSCEF DOC.Case
            NO. 1:21-cv-04626-ENV-PK
                 1                   Document 1-3 Filed 08/17/21 PageRECEIVED
                                                                      3 of 9 PageID #: 9 07/21/2021
                                                                               NYSCEF:




          FILE #: 31053

           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF KINGS
           ---------------------------------------------------------------X
           JOZEL JOSEPH-MORGAN
                                                                              VERIFIED COMPLAINT
                                             Plaintiff(s),

                         -against-

           BJ'S WHOLESALE CLUB INC. AND RPAI PELHAM
           MANOR, LLC,

                                               Defendant(s).
           ----------------------------------------------------------------X
                   Plaintiff, JOZEL JOSEPH-MORGAN, complaining of the defendant(s) by attorney,

          SUBIN ASSOCIATES LLP, upon information and belief, respectfully allege(s):


          1. That at all the times herein mentioned, the defendant, BJ's WHOLESALE CLUB INC. was

             and still is a corporation doing business in the State of New York.

          2. That at all the times herein mentioned, the defendant, BJ's WHOLESALE CLUB INC. was a

             partnership duly organized and existing under the laws of the State of New York.

          3. That at all the times herein mentioned, the defendant, BJ's WHOLESALE CLUB INC. was a

             partnership transacting business in New York.

          4. That at all the times herein mentioned, the defendant, BJ's WHOLESALE CLUB INC., was

             the owner of the premises located at 825 Pelham Pkwy, Pelham, New York.

          5. That at all the times herein mentioned, the defendant, BJ's WHOLESALE CLUB INC., its

             agents, servants and/or employees operated the aforementioned premises.

          6. That at all the times herein mentioned, the defendant, BJ's WHOLESALE CLUB INC., its,

             its agents, servants and/or employees maintained the aforementioned premises.




                                                             2 of 8
FILED: KINGS COUNTY CLERK 07/21/2021 11:04 AM                                                  INDEX NO. 518056/2021
          Case
NYSCEF DOC. NO.1:21-cv-04626-ENV-PK
                1                   Document 1-3 Filed 08/17/21 Page RECEIVED
                                                                     4 of 9 PageID #: 1007/21/2021
                                                                               NYSCEF:




          7. That at all the times herein mentioned, the defendant, BJ's WHOLESALE CLUB INC., its

             agents, servants and/or employees managed the aforementioned premises.

          8. That at all the times herein mentioned, the defendant, WHOLESALE CLUB INC., its agents,

             servants and/or employees controlled the aforementioned premises.

          9. That at all the times herein mentioned, the defendant, RPAI PELHAM MANOR, LLC, was

             and still is a corporation doing business in the State of New York.

          10. That at all the times herein mentioned, the defendant, RPAI PELHAM MANOR, LLC, was a

             partnership duly organized and existing under the laws of the State of New York.

          11. That at all the times herein mentioned, the defendant, RPAI PELHAM MANOR, LLC, was a

             partnership transacting business in New York.

          12. That at all the times herein mentioned, the defendant, RPAI PELHAM MANOR, LLC, was

             the owner of the premises located at 825 Pelham Parkway, Pelham, New York.

          13. That at all the times herein mentioned, the defendant, RPAI PELHAM MANOR, LLC, its

             agents, servants and/or employees operated the aforementioned premises.

          14. That at all the times herein mentioned, the defendant, RPAI PELHAM MANOR, LLC, its

             agents, servants and/or employees maintained the aforementioned premises.

          15. That at all the times herein mentioned, the defendant, RPAI PELHAM MANOR, LLC, its

             agents, servants and/or employees managed the aforementioned premises.

          16. That at all the times herein mentioned, the defendant, RPAI PELHAM MANOR, LLC, its

             agents, servants and/or employees controlled the aforementioned premises.

          17. That at all the times herein mentioned, the defendants, their agents, servants and/or

             employees, represented to the plaintiff and to the public by advertisements and/or statements

             on, through and/or in television, radio, newspapers, stationery, magazines, the internet, travel




                                                        3 of 8
FILED: KINGS COUNTY CLERK 07/21/2021 11:04 AM                                                       INDEX NO. 518056/2021
          Case
NYSCEF DOC. NO.1:21-cv-04626-ENV-PK
                1                   Document 1-3 Filed 08/17/21 Page RECEIVED
                                                                     5 of 9 PageID #: 1107/21/2021
                                                                               NYSCEF:




             brochures, postcards, travel agents, phonebooks, and/or otherwise and/or through their sales

             and marketing staff that the defendants operated a supermarket merchandise/shopping

             business at said premises.

          18. That at all the times herein mentioned, the plaintiff's reliance on the defendants'

             aforementioned representations caused and/or induced the plaintiff to become a customer of

             the defendants’ supermarket.

          19. That at all the times herein mentioned, the plaintiff relied upon the defendants'

             aforementioned representations to shop and to become a customer/patron at the defendant's

             supermarket, merchandise/shopping business.

          20. That at all the times herein mentioned, the defendants, their agents, servants and/or

             employees stacked items on shelves for the shopping convenience of the shopping public and

             for the plaintiff in particular.

          21. That at all the times herein mentioned, it was the duty of the defendant(s), their agents,

             servants and/or employees to keep and maintain said premises in a reasonable state of repair

             and in a good and safe condition, and not to suffer and permit said premises to become

             unsafe and dangerous to pedestrians and/or customers.

          22. That at all the times herein mentioned, the plaintiff was lawfully upon the aforesaid premises.

          23. That on or about 08/02/2018, while plaintiff was lawfully shopping in the aforementioned

             premises, plaintiff was struck by falling items and caused to be injured by reason of the

             negligence, willful, wanton and gross negligence, carelessness and want of proper care of the

             defendant(s), their agents, servants and/or employees.

          24. That the said incident and resulting injuries to the plaintiff were caused through no fault of

             her own but were solely and wholly caused by reason of the negligence, willful, wanton and




                                                         4 of 8
FILED: KINGS COUNTY CLERK 07/21/2021 11:04 AM                                                    INDEX NO. 518056/2021
          Case
NYSCEF DOC. NO.1:21-cv-04626-ENV-PK
                1                   Document 1-3 Filed 08/17/21 Page RECEIVED
                                                                     6 of 9 PageID #: 1207/21/2021
                                                                               NYSCEF:




             gross negligence of the defendants, agents, servants and/or employees in that the defendants

             suffered, caused and/or permitted and/or allowed portions of said premises, particularly the

             stacked items on shelves to be, become and remain in a dangerous, precarious and/or

             structurally defective, hazardous, unsafe, uneven, loose condition; in allowing and permitting

             stacked items on said shelves to be and remain in such a precarious, loose state for such a

             long and unreasonable length of time so as to cause injuries to the plaintiff; in failing to

             repair and in improperly securing said stacked items; in creating and maintaining a menace,

             hazard, nuisance and trap thereat; in failing to properly maintain said premises and in

             improperly maintaining said premises; and in generally being negligent and reckless in the

             premises; all in violation of the laws, statutes, ordinances and regulations made and provided

             for the safe and proper operation, ownership, maintenance and control of said premises.

             Plaintiff further relies upon the doctrine of Res Ipsa Loquitur.

          25. That this action falls within one or more of the exceptions set forth in CPLR 1602.

          26. That by reason of the foregoing, plaintiff was caused to sustain serious, harmful and

             permanent injuries, has been and will be caused great bodily injuries and pain, shock, mental

             anguish; has been and is informed and verily believes maybe permanently injured; has and

             will be prevented from attending to usual duties; has incurred and will incur great expense

             for medical care and attention; in all to plaintiff's damage, both compensatory and exemplary

             in an amount which exceeds the jurisdictional limits of all lower courts and which warrants

             the jurisdiction of this Court.

          27. Due to the abovesaid, plaintiff is entitled to damages in the sum which exceeds the sum or

             value established by 28 USC §1332(a) exclusive of interest and costs.




                                                        5 of 8
FILED: KINGS COUNTY CLERK 07/21/2021 11:04 AM                                                 INDEX NO. 518056/2021
          Case
NYSCEF DOC. NO.1:21-cv-04626-ENV-PK
                1                   Document 1-3 Filed 08/17/21 Page RECEIVED
                                                                     7 of 9 PageID #: 1307/21/2021
                                                                               NYSCEF:




                 WHEREFORE, the plaintiff(s) demands judgment against the defendants on the First

          Cause of Action in an amount which exceeds the jurisdictional limits of all lower courts and

          which warrants the jurisdiction of this Court, together with the costs and disbursements of each

          cause of action.
          DATED:         New York, New York
                         June 14, 2021

                                                                Yours, etc.


                                                                __________________________
                                                                PETER MAY, ESQ.
                                                                SUBIN ASSOCIATES, LLP
                                                                Attorneys for Plaintiffs
                                                                150 Broadway
                                                                New York, New York 10038




                                                       6 of 8
FILED: KINGS COUNTY CLERK 07/21/2021 11:04 AM                                                     INDEX NO. 518056/2021
          Case
NYSCEF DOC. NO.1:21-cv-04626-ENV-PK
                1                   Document 1-3 Filed 08/17/21 Page RECEIVED
                                                                     8 of 9 PageID #: 1407/21/2021
                                                                               NYSCEF:




          STATE OF NEW YORK              )

                             ) ss:
          COUNTY OF NEW YORK )


          I, the undersigned, an attorney admitted to practice in the courts of New York State, state under

          penalty of perjury that I am one of the attorneys for the plaintiff(s) in the within action; I have

          read the foregoing SUMMONS AND COMPLAINT and know the contents thereof; the same is

          true to my own knowledge, except as to the matters therein stated to be alleged on information

          and belief, and as to those matters I believe to be true. The reason this verification is made by me

          and not by my client(s), is that my client(s) are not presently in the County where I maintain my

          offices. The grounds of my belief as to all matters not stated upon my own knowledge are the

          materials in my file and the investigations conducted by my office.

          Dated: New York, New York
                 June 14, 2021


                                                                         _______________________
                                                                         PETER MAY, ESQ.




                                                         7 of 8
FILED: KINGS COUNTY CLERK 07/21/2021 11:04 AM                                              INDEX NO. 518056/2021
          Case
NYSCEF DOC. NO.1:21-cv-04626-ENV-PK
                1                   Document 1-3 Filed 08/17/21 Page RECEIVED
                                                                     9 of 9 PageID #: 1507/21/2021
                                                                               NYSCEF:




           Index No.:

           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF KINGS
           ----------------------------------------------------------------------X
           JOZEL JOSEPH-MORGAN

                                              Plaintiff(s),

                          -against-

           BJ'S WHOLESALE CLUB INC. AND RPAI PELHAM
           MANOR, L.C,

                                               Defendant(s).
           ----------------------------------------------------------------------X


          = = = = = = = = = = = = = = = = = = = = = = = = = = = == = = = = = = = = = = = = = = = = = = =

                                      SUMMONS AND VERIFIED COMPLAINT

          = = = = = = = = = = = = = = = = = = = = = = = = = = = == = = = = = = = = = = = = = = = = = = =

                                                SUBIN ASSOCIATES, LLP
                                                 Attorney(s) for Plaintiff(s)
                                               Address and Telephone Number
                                                  150 Broadway 23 Floor
                                                New York, New York 10007
                                                      (212) 285-3800
                                                      File No.: 31053




                                                              8 of 8
